DETAILED ACTION
	This is an allowability notice in response to amendments filed 08/18/2022. Claims 1-3, 5-8, 10-12, 14-17 and 19-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, the claims have overcome the previous prior art rejection. The prior art of record teaches using path prediction to determine collision probability utilizing road side equipment (Caminiti, US 20100100324); road side equipment that is used to determine environmental parameters at an intersection (Mudalige, US 20100106413); determining collision probability of two vehicles at an intersection (Caminiti, US 8639437); associating a collision probability level with the required action based on a time to collision (Ito, US 20110125372); and a communication system between road side infrastructure and multiple vehicles that can communicate warnings to the multiple vehicles (Sagar, US 8954205).
Although examiner disagrees with applicant's arguments, in the interest of compact prosecution and as prior art was not found, the collision avoidance response being based on a confidence table populated with data extracted from a behavioral map and the vehicle parameters provided by the target vehicle of independent claims 1, 10 and 19 are considered allowable subject matter since all discussions to said claims pertinent at this stage of prosecution have been exhausted. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-3, 5-8, 10-12, 14-17 and 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664